Opinion oe the Court by
Judge Williams : ■
Notwithstanding all the children and heirs of Nath’l Sanders, deceased, was estopped from setting np the will of 1824, on account of their written agreement not to do so, yet when G. W. Sanders did procure it, to be set up and recorded, and got possession of the two slaves, which he sold to Jno. A. Ritchey, after his mother’s death in 1841, he claimed and held them as bequeathed to him under the will, and though he had taken out titles of administration, with the will annexed, his holding was adverse to the legitimate administrator and the other heirs.
But if this be not so, Ritchey having purchased one of the slaves in 1846, and the other in 1848, his holding from the time of his respective purchases was open and notoriously in his own right, therefore adverse, and the statute commenced and continued to run until he was made a party, and he having held for five years, his title became established.
Nor is he a pendente lite purchaser, for at the respective dates of his purchases there was no pending litigation, involving the rights of G. W. Sanders to said slaves.
The judgment against Ritchey’s administrator and heirs was therefore wholly erroneous, and it is reversed, with directions to dismiss the proceedings against them absolutely.